DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 13 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,298,203 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see page 9, filed 13 July 2022, with respect to the double patenting rejections have been fully considered and are persuasive in light of the proper terminal disclaimer noted above.  The rejections of 12 May 2022 have been withdrawn. 
Applicant's arguments filed 13 July 2022 with respect to the interpretation of the limitation “deflection mechanism” under 35 U.S.C. 112(f) have been fully considered but they are not persuasive. Applicant contends “deflection mechanism” is not a means-plus-function limitation because 1) “deflection mechanism” is not further modified by functional language, and 2) “deflection mechanism” is further modified by an act for performing the claimed function in the recitation “by lateral deflection” (arguments, page 8). The examiner does not find these arguments to be persuasive. As detailed in MPEP 2181(I)(A), the limitation “mechanism” is considered a generic placeholder for “means”. The limitation “deflection” (claim 1), and as later recited “configured to change shape by lateral deflection to cause a corresponding lateral deflection of the body lumen” (claim 9), recite a function of deflecting rather than a structural property or element. Additionally, the limitations “deflection” and “to change shape by lateral deflection to cause a corresponding lateral deflection of the body lumen”, when read in light of applicant’s specification, would not be understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure. Accordingly, the limitation “deflection mechanism”, and “means for laterally deflecting” (claim 17), satisfy the three prong test to invoke 35 U.S.C. 112(f) and are interpreted as means-plus function limitations, limited to their corresponding structures recited in applicant’s original specification (i.e., deflection mechanism 300, a passive stylet [0082]), and their equivalents.
Allowable Subject Matter
Claims 1-20 are allowed for the reasons noted in the prior Office action, and in light of the proper terminal disclaimer noted above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791